Citation Nr: 1519527	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to separate ratings in excess of 10 percent from February 1, 2005, to February 2, 2007, for radiculopathy of the right and left upper extremities. 

2.  Entitlement to separate compensable ratings from February 3, 2007, to January 18, 2010, for radiculopathy of the right and left upper extremities.

3.  Entitlement to separate ratings in excess of 10 percent from January 19, 2010, to January 10, 2011, for radiculopathy of the right and left upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.S.
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1985 and from October 1986 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2007 rating decisions by the Jackson, Mississippi and St. Petersburg, Florida Department of Veterans Affairs Regional Offices (RO).  

In April 2013, the Veteran and T.S. appeared and provided testimony at a Board hearing before an acting Veterans Law Judge (VLJ) who is no longer employed at the Board.  In a June 2012 letter, the Veteran was offered the opportunity to have a hearing before a current member of the Board.  The Veteran was informed that if he did not respond, the Board would assume he did not want another hearing.  The Veteran did not respond to that letter and the Board proceeded with a decision.   

A June 2014 Board decision denied increased ratings.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veteran's claims and in a January 2015 order, the Court granted a Joint Motion for Remand, vacating the portion of the Board's decision regarding ratings prior to January 11, 2011.  Those issues have now returned to the Board for action consistent with the Joint Motion.


FINDING OF FACT

For the entire period on appeal, the Veteran's radiculopathy has been manifest by mild incomplete paralysis of the ulnar nerve with intermittent sensory deficits and pain, numbness, and tingling; those symptoms have not been productive of moderate incomplete paralysis of the ulnar nerve.  
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2014).

2.  The criteria for a 10 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran received notification in May 2004 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, a March 2008 letter provided the Veteran with appropriate notice with of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran was provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

The Veteran alleges that he is entitled to higher ratings than the current staged ratings for radiculopathy of the right and left upper extremities.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's radiculopathy of the right and left upper extremities have been assigned separate ratings under Diagnostic Code 8516.  Under Diagnostic Code 8516, a 60 percent rating is warranted for complete paralysis of the ulnar nerve of the major upper extremity.  A 40 percent rating is appropriate for severe incomplete paralysis of the ulnar nerve of the major upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 50 percent rating is warranted for complete paralysis of the ulnar nerve of the minor upper extremity.  A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of either the major or the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the ulnar nerve.  The schedular criteria are the same as those for Diagnostic Code 8516 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2014).

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves (2014).

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2014).

At a June 2004 VA examination, the Veteran reported that as a result of a neck disability, he had pain that radiated into the shoulders and that his hands fell asleep.  On examination, it was noted that he had decreased sensation in the right hand and all of his fingers, except his middle finger, and decreased sensation in the lower left arm, on the medial aspect.  Reflexes in the bilateral upper extremities were noted to be decreased.  

At a February 2007 VA examination, the Veteran did not report any symptoms of radiculopathy.  On neurological examination no sensory, motor, or reflex abnormalities were noted in either the right or left upper extremity.  

At a March 2009 VA examination, the Veteran did not report any specific symptoms of radiculopathy.  However, on examination, he was noted to have decreased sensation to pain in both upper extremities.  The remainder of the neurological examination was normal.  

At a November 2009 VA traumatic brain injury examination, it was noted that the Veteran reported symptoms of numbness and tingling in the left upper extremity.  It was not clear whether those symptoms were related to an alleged head injury or his service-connected neck injury.  

At a January 2010 VA examination, the Veteran reported that he experienced a numbness sensation in the fourth and fifth digits of the left hand, and sometimes over the entire hand.  He also reported intermittent aches in the entire hand and that if, when lying down to sleep, he lifted his hands above his head, both of his hands became numb.  He reported that he did not seek treatment for the upper extremities.  Neurological examination found normal motor, sensory, and reflex findings.  The examiner noted that there was no clinical evidence of radiculopathy of the upper extremities.  

At a January 2011 VA examination, the Veteran reported that he experienced numbness down the upper extremities, which started from the neck and went down to the little fingers bilaterally.  He reported that it occurred all the time and that he did not have flare-ups.  He described it as numbness or tingling, and that it was dull in nature.  Motor and reflex examinations were normal.  Sensory examination revealed decreased sensation to pain in both upper extremities.  The examiner assigned a diagnosis of peripheral neuropathy of the upper extremities, in the ulnar nerve distribution, and noted that the Veteran's symptoms were no more than mild to moderate in nature. 

VA outpatient treatment records show that the Veteran receives relatively consistent treatment for a service-connected neck disability, which includes physical therapy.  A physical therapy note from January 2006 shows that the Veteran had symptoms of left side radiculopathy related to the neck disability.  However, in May 2006, it was noted that these symptoms were improving.  Additionally, a January 2009 VA treatment record notes that the Veteran denied any symptoms of radiating pain related to the neck disability.  The remainder of the VA outpatient treatment records provide no indication that the symptoms of the Veteran's radiculopathy of the right and left upper extremities are worse than described the in VA examination reports of record.  

Based a review of the evidence of record, the Board finds that for the entire period on appeal from February 1, 2005, to January 10, 2011, the Veteran's radiculopathy of the right and left upper extremities warranted separate 10 percent ratings.  The Board notes that while the objective neurological findings of radiculopathy symptoms are shown to have intermittently waxed and waned, the Veteran's subjective complaints have remained relatively consistent since at least February 1, 2005 through January 10, 2011.  The Veteran has consistently reported symptoms of pain, numbness, and tingling into the bilateral upper extremities, into his fingers and hands.  Objective testing has shown mild symptoms of decreased sensation on several occasions.  Therefore, the Board finds that separate 10 percent ratings are warranted for the Veteran's radiculopathy of the right and left upper extremities for the entire period being considered.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

The Board has considered assigning the Veteran ratings in excess of 10 percent for all, or part, of the period under consideration.  However, at no time has it been shown that the symptoms of the Veteran's radiculopathy of the right and left upper extremities could be characterized as more than mild.  The objective findings on the VA examination reports have never shown anything other than sensory involvement, and even those findings have been inconsistent.  Further, while January 2011 VA examiner noted the Veteran's symptoms were mild to moderate, the examination findings, those findings were used to support the assignment of higher ratings, effective the date of that examination.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).  The Board finds that the evidence does not show more than mild, intermittent, sensory symptomatology from February 1, 2005, to January 10, 2011.  Therefore, the Board finds that a rating higher than 10 percent is not warranted for either extremity during the period under consideration.

Consideration has been given to assigning staged ratings.  However, at no time during period on appeal have the disabilities warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of assigning ratings in excess of 10 percent for radiculopathy of the right and left upper extremities.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

The record shows that the manifestations of the Veteran's radiculopathy of the right and left upper extremities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from these disabilities has been in excess of that contemplated by the assigned ratings.  The evidence shows that during the period under consideration the Veteran had mild, intermittent, sensory decrease in the upper extremities, which is specifically considered in the rating criteria  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, there is no indication that the Veteran's radiculopathy of the right and left upper extremities caused marked interference with employment during the period on appeal and there is no indication that he was unable to work as a result of his radiculopathy.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 10 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the right upper extremity is granted.

Entitlement to a 10 percent rating, but not higher, from February 1, 2005, to January 10, 2011, for radiculopathy of the left upper extremity is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


